         Case 2:17-cv-01120-JNP Document 42 Filed 10/24/18 Page 1 of 3



Taras Kick, Pro Hac Vice
Taras@kicklawfirm.com
Robert Dart, California Bar No. 264060*
Robert@kicklawfirm.com
THE KICK LAW FIRM, APC
815 Moraga Drive
Los Angeles, California 90049
Telephone: (310) 395-2988
Facsimile: (310) 395-2088

*Pro Hac Vice Petition to be submitted

Attorneys for Lewis Tilley and the Putative Class
[Additional Counsel Listed on Signature Page]

    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                          CENTRAL DIVISION

                                                     Case No.: 2:17-cv-01120-JNP
 LEWIS TILLEY, individually, and on
 behalf of all others similarly situated,            NOTICE OF APPEAL

                Plaintiff,                           Judge Jill N. Parrish

        vs.                                          Magistrate Judge Brook C. Wells

 MOUNTAIN AMERICA FEDERAL
 CREDIT UNION, and DOES 1-100,

                Defendants.

       Notice is hereby given that plaintiff Lewis Tilley hereby appeals to the United States Court
of Appeals for the Tenth Circuit from the memorandum decision and order, filed on September 25,
2018, granting the defendants’ motion to dismiss (ECF No. 40) and from the final judgment that
was filed on September 26, 2018 (ECF No. 41).
                                              Respectfully submitted,


DATED: October 24, 2018                       BY: /s/ Taras Kick
                                              Taras Kick, Pro Hac Vice
                                              Taras@kicklawfirm.com
                                              Robert Dart, California Bar No. 264060*
                                              Robert@kicklawfirm.com


                                                 1
Case 2:17-cv-01120-JNP Document 42 Filed 10/24/18 Page 2 of 3



                           THE KICK LAW FIRM, APC
                           815 Moraga Drive
                           Los Angeles, California 90049
                           Telephone: (310) 395-2988
                           Facsimile: (310) 395-2088

                           Richard D. McCune, Pro Hac Vice
                           rdm@mccunewright.com
                           McCUNE WRIGHT AREVALO LLP
                           3281 East Guasti Road, Suite 100
                           Ontario, California 91761
                           Telephone: (909) 557-1250
                           Facsimile: (909) 557-1275

                           Jon V. Harper (#1378)
                           M. Denise Dalton (#9610)
                           HARPER LAW, PLC
                           68 South Main Street, Ste. 800
                           Salt Lake City, UT 84101
                           Telephone: (801) 910-4357
                           jharper@jonharperlaw.com
                           ddalton@jonharperlaw.com

                           Attorneys for Plaintiff Lewis Tilley
                           and the Putative Class

                           *Pro Hac Vice Petition to be submitted




                              2
          Case 2:17-cv-01120-JNP Document 42 Filed 10/24/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2018, I electronically filed this notice of appeal through

this Court’s CM/ECF system. I understand that notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system.

                                                      /s/ Robert Dart
                                                      Robert Dart




                                                 3
